FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Response filed August 31, 2022.  Claim 1 has been amended and claims 1-5 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejection of claims under 35 USC 112(b) for indefiniteness (although the amended claims remain indefinite for the reasons given below).  Claims 1-5 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 13, 2020 is again acknowledged.  All pending claims read on the elected invention.
Claim Rejections - 35 USC § 112(B)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-5 are indefinite over the recitation in c) of independent claim 1 of the language “administering an effective amount of the immune checkpoint inhibitor to a subject identified in (b) as responsive to the immune checkpoint inhibitor; and administering a therapeutic agent other than an immune checkpoint inhibitor to a subject identified in (b) as non-responsive to the immune checkpoint inhibitor”.  This language renders the claims confusing as it appears to require administering two different types of therapies to two different types of subjects, while the prior steps of the claim (as well as the preamble) appear to pertain to and require only a single subject (which subject is referred to as “the subject” in (b)).  While some persons of skill in the art would likely interpret (c) as being intended to refer to alternative active steps employed with respect to a single subject dependent upon the outcome of step (b), other such artisans would reasonably interpret (c) as requiring what it literally states (particularly as the two “administering” activities recite “a subject” rather than “the subject”).  As it is not clear what activities are actually required by (c) of claim 1, further clarification is required.  
Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-5 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recite(s) a method “of treating a subject having a cancer” comprising steps of “determining whether a cellular sample from the cancer overexpresses a MYC oncogene”, “identifying the subject” as responsive or nonresponsive depending on the outcome of the “determining”, and “administering an effective amount of the immune checkpoint inhibitor to a subject identified in (b) as responsive to the immune checkpoint inhibitor; and administering a therapeutic agent other than an immune checkpoint inhibitor to a subject identified in (b) as non-responsive to the immune checkpoint inhibitor”.
As previously noted, steps a) and b) of claim 1 clearly encompass activities that may be accomplished entirely in the human mind, by forming a conclusion regarding data corresponding to a cellular sample and mentally “identifying” a subject’s status based on that data, i.e., a type of abstract idea.  
Amended step c) of claim 1 now requires either one or two types of “administering” (it is reiterated that the claim is indefinite for the reasons given above); for purposes of evaluating the claims under 35 USC 101, the claims are interpreted as at least potentially encompassing embodiments in which only one of the two “administering” actions are required.  The activity of “administering a therapeutic agent other than an immune checkpoint inhibitor” encompasses administering any type of therapy; such therapy might or might not have any relation to cancer treatment (as while the specification does disclose alternative cancer therapies, such as chemotherapy, the claim language simply requires administering “a therapeutic agent”).
With regard to claims 1-2 and 5, the JE of the claims is not integrated into a practical application because the alternative activity of “administering a therapeutic agent” cannot reasonably be considered a “particular treatment”.  The present claims encompass any type of administering of any type of therapy to a cancer patient, as one type of patient receives an immune checkpoint inhibitor, while any other patient type may be given any type of “therapeutic agent”.  The latter embodiment is clearly not a “particular” treatment, and also has only a nominal/insignificant relationship to the JE (as the claims encompass activities such as, e.g., administering aspirin or ibuprofen to a cancer patient, as these are types of “therapeutic agents”).  See MPEP 2106.04(d)(2) for further discuss of the requirement for a “particular treatment” when a claim depends upon a treating/administering step to qualify as patent eligible subject matter.  The “administering” of the claim also fails to add something significantly more than a JE, as the claims encompass active steps of administering any type of “therapeutic agent” (encompassing well-understood, routine, and conventional activities unrelated to the treatment of cancer, as noted above).
With regard to claims 3-4, while these claims further require an active step of ‘measuring the level of expression” in the sample, this constitutes a routine data gathering step, which corresponds to a type of insignificant extrasolution activity; such an activity does not integrate the judicial exception (JE) of the claims into a practical application. The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurement of MYC expression levels was well-understood, routine and conventional as of the effective filing date of the claimed invention, as is evidenced by, e.g., the teachings of Aydin et al and Fujita et al, previously cited.  Accordingly, none of claims 1-5 is presently directed to patent eligible subject matter.  


The reply of August 31, 2022 traverses the rejection on the grounds that all embodiments of the amended claims “involve an active administering step”, and urging that the claims are therefore analogous to those at issue in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018) (and also referencing the discussion of Vanda in the MPEP) (Reply pages 4-5).  While this argument has been thoroughly considered, the present claims as directed to the embodiment in which any “therapeutic agent” is administered fail to require a particular treatment, as discussed above in the revised rejection applicable to the amended claims.  The Vanda claims set forth particular ranges of a specific drug in a manner that clearly related to the JE of those claims; in contrast, the present claims broadly encompass an embodiment in which any therapeutic agent other than an immune checkpoint inhibitor is administered to a cancer patient.  Again, MPEP 2106.04(d)(2) provides guidance with regard to how claims are to be examined with regard to whether a treatment is “particular”.  As applicant’s arguments are not persuasive with regard to the present claims (which are also indefinite, as noted above), the rejection has been maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634